           Case 2:19-cr-00638-JP Document 26 Filed 04/21/20 Page 1 of 4
PROB 12B
(4/19)

                              United States District Court
                                        for
                              District of New Jersey
           Request for Modifying the Conditions or Term of Supervision
                          with Consent of the Offender
                           (Probation Form 49, Waiver of Hearing is Attached)
his
Name of Offender: Fred C Arena                                                         Cr.: 19-00638-001
                                                                                      PACTS #: 6957273

Name of Sentencing Judicial Officer:    THE HONORABLE JOHN R. PADOVA
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/13/2020

Original Offense:   Counts One through Five: False Statements to Government Officials, 18:1001(a)(2)

Original Sentence: 6 months imprisonment, 24 months supervised release

Special Conditions: Special Assessment, Financial Disclosure, No New Debt/Credit, Other Condition,
Association Restrictions

Type of Supervision: Supervised Release                Date Supervision Commenced: 4/23/20(expected)

                                  PETITIONING THE COURT

    To extend the term of supervision for _____ years, for a total term of _____ years.

    To modify the conditions of supervision as follows:

       MENTAL HEALTH TREATMENT

       You must undergo treatment in a mental health program approved by the U.S. Probation Office
       until discharged by the Court. As necessary, said treatment may also encompass treatment for
       gambling, domestic violence and/or anger management, or sex offense-specific treatment, as
       approved by the U.S. Probation Office, until discharged by the Court. The U.S. Probation Office
       will supervise your compliance with this condition.

       COMPUTER MONITORING

       You must submit to an initial inspection by the U.S. Probation Office, and to any unannounced
       examinations during supervision, of your computer equipment. This includes, but is not limited to,
       personal computers, personal digital assistants, entertainment consoles, cellular telephones, and/or
       any electronic media device which is owned or accessed by you. You must allow manual searches
       of these devices and the installation on your computer of any hardware or software systems which
       monitor computer use. You must pay the cost of the computer monitoring program. You may use
       a computer in connection with employment if approved by the U.S. Probation Office, provided you
       notify your employer of the nature of your conviction and any computer related restrictions that are
       imposed on you. The U.S. Probation Office will confirm your compliance with this notification
       requirement.
            Case 2:19-cr-00638-JP Document 26 Filed 04/21/20 Page 2 of 4
                                                                                             Prob 12B – page 2
                                                                                                 Fred C Arena


        PROHIBITIONS ON GANG/CRIMINAL ASSOCIATIONS

        You must refrain from associating with, or being in the company of, any members of any street
        gang, outlaw motorcycle gang, traditional or non-traditional organized crime group, or any other
        identified threat group. You are restricted from frequenting any location where members of said
        organizations are known to congregate or meet. You must not have in your possession any item or
        paraphernalia which has any significance or is evidence of affiliation with said organizations.

                                                 CAUSE

The undersigned officer reviewed this case during the pretransfer investigation and had concerns regarding
Mr. Arena’s ability to have a successful adjustment during his term of supervision. Specifically, the ability
to assess his mental health and provide treatment if needed, and to monitor his re-involvement in the
extremist group. As such, we discussed the recommendations with Mr. Arena who agreed to the
modifications noted above. He signed the waiver to add the above conditions.


                                                                   Respectfully submitted,

                                                                        Christine M. Rennie/sa
                                                                    By: Christine M. Rennie
                                                                         Senior U.S. Probation Officer
                                                                    Date: 04/13/2020

THE COURT ORDERS:

    The Extension of Supervision as Noted Above
 x The Modification of Conditions as Noted Above (as recommended by the Probation Office)
    No Action
    Other


                                                             S/ JOHN R. PADOVA
                                                                   Signature of Judicial Officer


                                                                      April 21,2020
                                                                               Date
Case 2:19-cr-00638-JP Document 26 Filed 04/21/20 Page 3 of 4
Case 2:19-cr-00638-JP Document 26 Filed 04/21/20 Page 4 of 4
